Citation Nr: 1115930	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-32 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.  He died in March 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2010, the Board forwarded the case to a Veterans Health Administration (VHA) medical expert for an advisory opinion.  The appellant was sent a letter in February 2011 that informed her that she had sixty days from the date of the letter to submit further evidence or argument, and that if nothing was received from her in that time period, the Board would proceed with the appeal.  As the appellant did not respond to this letter, the Board will proceed to decide the appeal, based on the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence of record at the time of the Veteran's death establishes that the Veteran was in need of regular aid and attendance due to a service-connected disability.




CONCLUSION OF LAW

The criteria for SMC by reason of being in need of regular aid and attendance for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352, 3.1000 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to the issue of entitlement to SMC for the purpose of accrued benefits, the claim is granted herein.  Therefore, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied, as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Governing Laws and Regulations

The law and regulations governing claims for accrued benefits, as applicable to this case, state that, upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id. at 1300.

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  However, applicable law and VA regulations further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a).

In this case, in July 2005, the Veteran filed a request for SMC for aid and attendance.  In an August 2006 rating decision, the claim was denied.  In December 2006 the Veteran submitted evidence showing that he was in a nursing home.  The December 2006 report indicates that the Veteran could walk with a walker, could travel from the nursing home to his home, has a urinary catheter but is continent of bowel, requires assistance to dress and bathe due to weakness, and stays in bed most of the day.  His diagnoses were listed as severe chronic obstructive pulmonary disease (COPD), artery repair, hypertension, renal disease, enlarged prostate, gastroesophageal reflux disease (GERD), depression, and emphysema.  The Veteran was scheduled for more than one VA examination; however, he was unable to attend due to his inability to travel any distance and his being in a nursing home.  The SMC claim was again denied in an October 2007 rating decision.  The Veteran died in March 2008.  The appellant then filed a timely claim for DIC in March 2008.  In an April 2009 rating decision, SMC for aid and attendance for accrued purposes was denied.

During his lifetime, the Veteran was service-connected for asbestosis/emphysema.  The disability was rated as 100 percent disabling.  His death certificate lists the immediate cause of death as heart arrhythmia.  Conditions leading to the immediate cause of death were hypoxia and lung fibrosis.  Asbestos exposure was listed as a significant condition contributing to death but not resulting in the underlying cause.  

In January 2011, the Board obtained a medical opinion from a VA specialist in pulmonology.  The opinion states that it is possible that the Veteran's service-connected asbestosis/restrictive lung disease caused an inability to dress/undress himself, feed himself due to extreme weakness, and an inability to attend to the wants of nature due to inability to move a few steps independently secondary to shortness of breath.  The opinion also states that the Veteran was substantially confined as a direct result of his service-connected asbestosis and it is reasonably certain that this disability would continue throughout his lifetime.  Additionally, the opinion further concludes that it is at least as likely as not that the Veteran's COPD was aggravated by his service-connected asbestosis.

Special monthly compensation at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350.

Relevant factors for consideration as to the need for aid and attendance include the following: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The term bedridden actually requires that the claimant remain in bed.  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The critical question to be determined in this case is whether the Veteran's service-connected disability (asbestosis/emphysema) resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  Based on its review of the record, the Board concludes that the criteria have been met.  Specifically, the Board notes that the December 2006 medical report indicates that the Veteran's COPD, artery repair, hypertension, renal disease, enlarged prostate, GERD, depression, and emphysema cause him to need assistance to dress and bathe himself due to weakness.  Moreover, the January 2011 medical opinion indicates that the Veteran's service-connected asbestosis/emphysema result in an inability to dress/undress himself, feed himself due to extreme weakness, and attend to the wants of nature due to inability to move a few steps independently secondary to shortness of breath.  The January 2011 medical opinion also notes that the Veteran's service-connected asbestosis/emphysema aggravated his COPD.  

The Board notes that the above evidence shows that the Veteran appeared to require regular aid and assistance because of his service-connected asbestosis/emphysema and his multiple nonservice-connected disabilities.  When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the evidence summarized above, and in giving the benefit of the doubt to the appellant, the Board finds that the Veteran was unable to function in an appropriate manner without supervision and assistance; he was in need of the regular aid and attendance of another person due to his service-connected asbestosis/emphysema.  Accordingly, SMC based on regular need for aid and attendance is warranted for the purposes of accrued benefits.


ORDER

SMC based on the need for aid and attendance of another person, for accrued benefits purposes, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


